UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-08382 DWS Strategic Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2010 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2010 Annual Report to Shareholders DWS Strategic Income Trust Ticker Symbol: KST Contents 4 Performance Summary 6 Portfolio Management Review 11 Portfolio Summary 13 Investment Portfolio 31 Statement of Assets and Liabilities 33 Statement of Operations 34 Statement of Cash Flows 35 Statement of Changes in Net Assets 36 Financial Highlights 38 Notes to Financial Statements 48 Report of Independent Registered Public Accounting Firm 49 Tax Information 49 Other Information 50 Dividend Reinvestment Plan 52 Investment Management Agreement Approval 57 Board Members and Officers 61 Additional Information Closed-end funds, unlike open-end funds, are not continuously offered. There is a one time public offering and once issued, shares of closed-end funds are sold in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Leverage results in additional risks and can magnify the effect of any losses. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary November 30, 2010 All performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund specific data and performance are provided for informational purposes only and are not intended for trading purposes. Returns and rankings based on net asset value during the 3-year, 5-year and 10-year periods shown reflect fee reductions. Without these fee reductions, returns and rankings would have been lower. Average Annual Total Returns as of 11/30/10 DWS Strategic Income Trust 1-Year 3-Year 5-Year 10-Year Based on Net Asset Value(a) 18.32% 11.17% 9.43% 11.35% Based on Market Price(a) 30.72% 14.79% 8.85% 10.54% Credit Suisse High Yield Index(b) 15.61% 8.57% 8.18% 9.13% Lipper Closed-End General Bond Funds Category(c) 17.05% 7.70% 6.77% 8.89% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. (a)Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market price reflects changes in market price. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares traded during the period. (b)The Credit Suisse High Yield Index is an unmanaged, unleveraged, trader-priced portfolio constructed to mirror the global high-yield debt market. Index returns, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. (c) The Lipper Closed-End General Bond Funds category represents funds that have no quality or maturity restrictions, can use leverage and tend to invest in lower-grade debt issues. Lipper figures represent the average of the total returns based on net asset value reported by all of the closed-end funds designated by Lipper Inc. as falling into the Closed-End General Bond Funds category. Category returns assume reinvestment of all distributions. It is not possible to invest directly in a Lipper category. Net Asset Value and Market Price As of 11/30/10 As of 11/30/09 Net Asset Value $ $ Market Price $ $ Prices and net asset value fluctuate and are not guaranteed. Distribution Information Twelve Months as of 11/30/10: Income Dividends $ November Income Dividend $ Current Annualized Distribution Rate (Based on Net Asset Value) as of 11/30/10+ % Current Annualized Distribution Rate (Based on Market Price) as of 11/30/10+ % +Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value/market price on November 30, 2010. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Distribution rates are historical, not guaranteed, and will fluctuate. Lipper Rankings — Closed-End General Bond Funds Category as of 11/30/10 Period Rank Number of Funds Tracked Percentile Ranking (%) 1-Year 6 of 11 50 3-Year 5 of 10 46 5-Year 4 of 10 37 10-Year 2 of 6 29 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on net asset value total return with distributions reinvested. Portfolio Management Review DWS Strategic Income Trust Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Strategic Income Trust. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name of the US asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Manager Gary Russell, CFA Lead Portfolio Manager Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio manager only through the end of the period of the report as stated on the cover. The portfolio manager's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. The fund's investment objective is to provide high current income. The fund may utilize leverage in the form of bank borrowings under a secured line of credit. The past 12 months brought excellent performance for both US high-yield bonds and emerging-markets debt. Looking first at high yield, the Credit Suisse High Yield Index returned 15.61% during the past 12 months and strongly outperformed the 6.02% return of the broader US bond market, as measured by the Barclays Capital US Aggregate Bond Index.1,2 A key factor propelling the performance of the high-yield sector was the extremely low rates available in government bonds and short-term fixed-income investments, which prompted investors to look for opportunities in higher-risk segments of the market, such as high-yield bonds, in order to generate yield in their portfolios. A second notable event was the plunge in the Moody's trailing 12-month US speculative bond par default rate to 1.51% from 20.08% one year ago, which reflects the strong, and improving, health of corporations in the high-yield sector.3 These positive developments were reflected in a continued decline in the yield spread of high-yield bonds relative to Treasuries. While at the beginning of the annual period this gap was 738 basis points (7.38 percentage points), it stood at 634 on November 30, 2010 — indicating outperformance for high yield.4 Emerging-market bonds also delivered a strong performance during the one-year period ending November 30, 2010, as measured by the 13.17% return of the JPMorgan Emerging Markets Bond Global Diversified Index.5 The robust performance of emerging-market bonds reflected strong inflows resulting from investors' search for yield at a time of low interest rates in the developed markets. The positive economic trends in the emerging world also helped underpin market performance. For many countries, gross domestic product growth was much higher than expected and domestic demand gained a higher share of the overall contribution to economic growth. These favorable growth results, in turn, helped emerging nations continue the process of shoring up their finances — a positive for their bond markets. Many countries revised down their projected fiscal deficits for 2010, which kept public debt ratios in check and encouraged further upgrades in the credit ratings of those countries. In this positive environment, the yield spread between dollar-denominated emerging-market bonds and comparable US Treasuries declined from 344 basis points (or 3.44 percentage points) to 307 during the year — indicating outperformance for the emerging markets. With this as the backdrop, the fund provided a total return of 18.32% based on net asset value (NAV) for the one-year period ended November 30, 2010. (Past performance is no guarantee of future results. Please see pages 4 and 5 for more complete performance information.) In comparison, the funds in its Lipper peer group, the Closed-End General Bond Funds category, produced an average return of 17.05%.6 For the fiscal year ended November 30, 2010, the fund's return based on the market price of its shares quoted on the New York Stock Exchange was 30.72%. Over the period, the fund went from trading at a 12.5% discount to a 3.3% discount. The fund maintained a leverage position throughout the period, meaning that the fund borrowed money as permitted by its loan agreement. The portfolio was approximately 28% leveraged at the close of the period, meaning that the fund borrowed $25 million. In employing leverage, the fund uses a secured line of credit and then invests the proceeds in longer-term securities. Positive and Negative Contributors to Performance The fund benefited from positive returns in both the high-yield and emerging-markets segments of the portfolio. The largest contributor to our relative performance was our underweight in Texas Competitive Electric,* a significant benchmark component that experienced extraordinary volatility due to steps undertaken by the company to manage its substantial looming debt maturities.7 The company's bonds indeed underperformed, so our decision to remain underweight was a positive for our relative performance. Another important contributor to our performance in the past year was our position in Ford Motor Co. Ford benefited from rising sales, increased market share and declining debt, all of which set the stage for an upgrade to its credit quality rating.8 An overweight in the bonds of UCI Holdco, Inc., — parent company of United Components, a supplier of truck aftermarket replacement parts — was an additional positive for our relative performance. Also aiding performance was an overweight in the bonds of equipment rental company United Rentals North America, Inc., which received a ratings upgrade and refinanced its debt. An underweight in power producer Dynegy Holdings, Inc., whose results suffered from low power prices, proved to be the correct positioning. The most significant detractor from performance was our overweight in higher-rated securities. One outcome of this positioning was our underweight or non-holdings in certain high-volatility securities that performed very well in the rising market, such as CIT Group, Inc., and Residential Capital.* In all cases, we saw a heightened level of risk stemming from these issuers' exposure to the real estate market. On the other side of the ledger, overweights in certain lower-volatility securities — such as NRG Energy, Inc. and HCA, Inc. — prevented us from keeping pace with the rising market. These detractors demonstrate that at times our risk management process can cause us to miss some winners. However, we believe a focus on risk and reward — rather than trying to chase short-term performance in the hottest areas of the market — remains the most prudent strategy. We continued to favor higher-rated issues within high yield, a defensive posture that reflects the outsized price appreciation of lower-rated issues relative to the more sluggish improvement in economic growth. We continue to see the best risk-adjusted opportunities in the higher-rated segments of high yield, and the fund is positioned accordingly. The fund's weighting in emerging-markets debt, which stood at approximately 10% of the investment portfolio as of the close of the period, also produced a strong return. Our performance in this segment was helped by our exposure in longer-dated issues, which benefited from their greater sensitivity to falling interest rates, and to higher-beta issues, which outperformed amid the positive environment for the emerging markets in general.9 The fund's use of leverage contributed positively to performance during the annual period. Since leverage can magnify either a gain or a loss, holding leverage at a time of positive market performance proved to be the correct positioning. Low interest rates are also beneficial to this strategy by providing us with a low cost of funds. Outlook and Positioning We continue to hold an upbeat outlook for high-yield bonds. All of the market's key fundamental underpinnings remain sound, including robust liquidity, improving balance sheets, supportive US Federal Reserve Board policy, rising merger and acquisition activity, and a low default rate. Even with these positives in place, however, investors should be aware that high-yield bonds are unlikely to maintain a rate of return as strong as that of the past 18-plus months. Still, we believe the asset class remains well supported by its significant yield advantage relative to other segments of the bond market. We also continue to look for opportunities across the full range of corporations' capital structure, as evidenced by our exposure to bank loans. We continue to overweight the single-B credit tier, where we see the best trade-off of risk and reward. We hold an underweight in issues rated BB and a modest underweight in those rated CCC. Our outlook on the emerging markets remains positive, and this is reflected in our positioning. Emerging markets continue to exhibit higher growth rates and — in many cases — are more fiscally sound than much of the developed world. This is particularly true for nations that enjoy both solid export demand and sustainable internal consumption trends. As always, our investment process remains focused on using credit research to identify the most compelling investment opportunities for the portfolio. We manage the fund from a long-term perspective, which means that we do not take on excessive risk to boost one-year returns. Instead, we strive to generate outperformance over a multi-year period by achieving an appropriate trade-off of risk and return. At a time in which developed-market government bonds are offering paltry yields, we believe our global, multi-asset class approach provides us with the best chance to strike this favorable balance over time. 1The Credit Suisse High Yield Index is an unmanaged, unleveraged, trader-priced portfolio constructed to mirror the global high-yield debt market. 2The Barclays Capital US Aggregate Bond Index is an unmanaged, market-value- weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. 3Moody's trailing 12-month US speculative bond par default rate incorporates the last 12 months of data. It is a (par) dollar-weighting that expresses the dollar value of bond defaults as a portion of the total (par) dollar value of bonds. For instance, if there were a $100 million-dollar value of bond issues and $3 million of them defaulted during the past 12 months, the trailing 12-month dollar-weighted default rate would be 3%.The ratings of Moody's Investors Service, Inc. (Moody's) represent these companies' opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The fund's credit quality does not remove market risk. 4"Yield spread" refers to differences between yields on differing debt instruments, calculated by deducting the yield of one instrument from another. The higher the yield spread, the greater the difference between the yields offered by each instrument. 5 The JPMorgan Emerging Markets Bond Global Diversified Index is an unmanaged Index that tracks total returns for US-dollar-denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Index returns, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 6Lipper's Closed-End General Bond Funds category represents funds that have no quality or maturity restrictions, can use leverage and tend to invest in lower-grade debt issues. Lipper figures represent the average of the total returns based on net asset value reported by all of the closed-end funds designated by Lipper Inc. as falling into the Closed-End General Bond Funds category. Category returns assume reinvestment of all distributions. It is not possible to invest directly in a Lipper category. 7"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. 8A credit quality rating is a measure of a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations such as AAA, AA and so forth. The lower the rating, the higher the probability of default. 9 Beta is a measure of the volatility, or systematic risk, of a security or a portfolio in comparison to the market as a whole. * Not held in the portfolio as of November 30, 2010. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 11/30/10 11/30/09 Corporate Bonds 78% 79% Government & Agency Obligations 10% 13% Loan Participations and Assignments 8% 7% Cash Equivalents 4% 1% 100% 100% Sector Diversification (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 11/30/10 11/30/09 Financials 20% 17% Consumer Discretionary 15% 13% Materials 11% 12% Telecommunication Services 9% 10% Energy 9% 10% Emerging-Market Sovereign Bonds 9% 13% Health Care 8% 6% Industrials 8% 7% Information Technology 4% 2% Utilities 4% 6% Consumer Staples 3% 4% 100% 100% Quality (Excludes Cash Equivalents and Securities Lending Collateral) 11/30/10 11/30/09 A 1% 3% BBB 8% 8% BB 28% 32% B 48% 37% Below B 13% 18% Not Rated 2% 2% 100% 100% Asset allocation, sector diversification and quality are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. Interest Rate Sensitivity 11/30/10 11/30/09 Effective Maturity 6.5 years 8.0 years Effective Duration 4.1 years 5.2 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Interest rate sensitivity is subject to change. For more complete details about the Fund's investment portfolio, see page 13. A quarterly Fact Sheet is available upon request. Please see the Additional Information section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings as of the month-end are posted on www.dws-investments.com on or after the last day of the following month. More frequent posting of portfolio holdings information may be made from time to time on www.dws-investments.com. Investment Portfolio as of November 30, 2010 Principal Amount ($) (a) Value ($) Corporate Bonds 106.5% Consumer Discretionary 14.7% AMC Entertainment, Inc.: 8.0%, 3/1/2014 8.75%, 6/1/2019 American Achievement Corp., 144A, 10.875%, 4/15/2016 Ameristar Casinos, Inc., 9.25%, 6/1/2014 Asbury Automotive Group, Inc.: 7.625%, 3/15/2017 144A, 8.375%, 11/15/2020 Ashtead Holdings PLC, 144A, 8.625%, 8/1/2015 AutoNation, Inc., 6.75%, 4/15/2018 Avis Budget Car Rental LLC: 144A, 8.25%, 1/15/2019 9.625%, 3/15/2018 Beazer Homes USA, Inc., 144A, 9.125%, 5/15/2019 Bon-Ton Department Stores, Inc., 10.25%, 3/15/2014 Brunswick Corp., 144A, 11.25%, 11/1/2016 Cablevision Systems Corp.: 7.75%, 4/15/2018 8.0%, 4/15/2020 CanWest MediaWorks LP, 144A, 9.25%, 8/1/2015** Carrols Corp., 9.0%, 1/15/2013 CCO Holdings LLC: 144A, 7.25%, 10/30/2017 144A, 7.875%, 4/30/2018 144A, 8.125%, 4/30/2020 Cequel Communications Holdings I LLC, 144A, 8.625%, 11/15/2017 Clear Channel Worldwide Holdings, Inc.: Series A, 9.25%, 12/15/2017 Series B, 9.25%, 12/15/2017 CSC Holdings LLC, 8.5%, 6/15/2015 DineEquity, Inc., 144A, 9.5%, 10/30/2018 DISH DBS Corp.: 6.625%, 10/1/2014 7.125%, 2/1/2016 Fontainebleau Las Vegas Holdings LLC, 144A, 11.0%, 6/15/2015** Ford Motor Co., 7.45%, 7/16/2031 Gannett Co., Inc.: 144A, 6.375%, 9/1/2015 144A, 7.125%, 9/1/2018 8.75%, 11/15/2014 9.375%, 11/15/2017 Goodyear Tire & Rubber Co., 10.5%, 5/15/2016 Great Canadian Gaming Corp., 144A, 7.25%, 2/15/2015 Group 1 Automotive, Inc., 144A, 3.0%, 3/15/2020 Harrah's Operating Co., Inc.: 10.0%, 12/15/2018 11.25%, 6/1/2017 144A, 12.75%, 4/15/2018 Hertz Corp.: 144A, 7.5%, 10/15/2018 8.875%, 1/1/2014 Lear Corp.: 7.875%, 3/15/2018 8.125%, 3/15/2020 Limited Brands, Inc., 7.0%, 5/1/2020 Macy's Retail Holdings, Inc., 8.375%, 7/15/2015 Mediacom Broadband LLC, 8.5%, 10/15/2015 Mediacom LLC, 9.125%, 8/15/2019 MGM Resorts International: 144A, 9.0%, 3/15/2020 144A, 10.0%, 11/1/2016 10.375%, 5/15/2014 11.125%, 11/15/2017 Michaels Stores, Inc., Step-up Coupon, 0% to 11/1/2011, 13.0% to 11/1/2016 Neiman Marcus Group, Inc., 10.375%, 10/15/2015 Norcraft Companies LP, 10.5%, 12/15/2015 Norcraft Holdings LP, 9.75%, 9/1/2012 Penske Automotive Group, Inc., 7.75%, 12/15/2016 PETCO Animal Supplies, Inc., 144A, 9.25%, 12/1/2018 Phillips-Van Heusen Corp., 7.375%, 5/15/2020 Regal Entertainment Group, 9.125%, 8/15/2018 Sabre Holdings Corp., 8.35%, 3/15/2016 Sears Holdings Corp., 144A, 6.625%, 10/15/2018 Seminole Indian Tribe of Florida: 144A, 7.75%, 10/1/2017 144A, 7.804%, 10/1/2020 Simmons Bedding Co., 144A, 11.25%, 7/15/2015 Sirius XM Radio, Inc., 144A, 8.75%, 4/1/2015 Sonic Automotive, Inc.: 5.0%, 10/1/2029 Series B, 9.0%, 3/15/2018 Standard Pacific Corp.: 8.375%, 5/15/2018 10.75%, 9/15/2016 Toys "R" Us, Inc., 7.375%, 10/15/2018 Toys "R" US-Delaware, Inc., 144A, 7.375%, 9/1/2016 Travelport LLC: 4.922%***, 9/1/2014 144A, 9.0%, 3/1/2016 9.875%, 9/1/2014 11.875%, 9/1/2016 Unitymedia GmbH, 144A, 9.625%, 12/1/2019 EUR Unitymedia Hessen GmbH & Co., KG, 144A, 8.125%, 12/1/2017 Univision Communications, Inc., 144A, 7.875%, 11/1/2020 UPC Holding BV: 144A, 8.0%, 11/1/2016 EUR 144A, 8.375%, 8/15/2020 EUR Vertis, Inc., 13.5%, 4/1/2014 (PIK)** Videotron Ltd., 9.125%, 4/15/2018 Visant Corp., 144A, 10.0%, 10/1/2017 Wynn Las Vegas LLC: 7.75%, 8/15/2020 7.875%, 11/1/2017 Young Broadcasting, Inc., 8.75%, 1/15/2014** 3 Consumer Staples 3.7% Alliance One International, Inc., 10.0%, 7/15/2016 B&G Foods, Inc., 7.625%, 1/15/2018 Central Garden & Pet Co., 8.25%, 3/1/2018 Del Monte Corp., 7.5%, 10/15/2019 Dole Food Co., Inc., 144A, 8.0%, 10/1/2016 FAGE Dairy Industry SA, 144A, 9.875%, 2/1/2020 General Nutrition Centers, Inc., 5.75%***, 3/15/2014 (PIK) NBTY, Inc., 144A, 9.0%, 10/1/2018 North Atlantic Trading Co., 144A, 10.0%, 3/1/2012 Rite Aid Corp.: 7.5%, 3/1/2017 144A, 8.0%, 8/15/2020 Smithfield Foods, Inc.: 7.75%, 7/1/2017 144A, 10.0%, 7/15/2014 Stater Bros. Holdings, Inc., 144A, 7.375%, 11/15/2018 SUPERVALU, Inc., 8.0%, 5/1/2016 Tops Holding Corp., 10.125%, 10/15/2015 TreeHouse Foods, Inc., 7.75%, 3/1/2018 Tyson Foods, Inc., 10.5%, 3/1/2014 Energy 11.9% Arch Coal, Inc., 7.25%, 10/1/2020 Atlas Energy Operating Co., LLC: 10.75%, 2/1/2018 12.125%, 8/1/2017 Belden & Blake Corp., 8.75%, 7/15/2012 Berry Petroleum Co.: 6.75%, 11/1/2020 10.25%, 6/1/2014 Bill Barrett Corp., 9.875%, 7/15/2016 BreitBurn Energy Partners LP, 144A, 8.625%, 10/15/2020 Chaparral Energy, Inc., 8.5%, 12/1/2015 Chesapeake Energy Corp.: 6.625%, 8/15/2020 6.875%, 8/15/2018 6.875%, 11/15/2020 7.25%, 12/15/2018 9.5%, 2/15/2015 CITGO Petroleum Corp., 144A, 11.5%, 7/1/2017 Cloud Peak Energy Resources LLC: 8.25%, 12/15/2017 8.5%, 12/15/2019 Colorado Interstate Gas Co., 6.8%, 11/15/2015 CONSOL Energy, Inc.: 144A, 8.0%, 4/1/2017 144A, 8.25%, 4/1/2020 Continental Resources, Inc.: 144A, 7.125%, 4/1/2021 144A, 7.375%, 10/1/2020 8.25%, 10/1/2019 Crosstex Energy LP, 8.875%, 2/15/2018 Dynegy Holdings, Inc., 7.75%, 6/1/2019 El Paso Corp.: 7.25%, 6/1/2018 8.25%, 2/15/2016 9.625%, 5/15/2012 El Paso Pipeline Partners Operating Co., LLC, 6.5%, 4/1/2020 Energy Transfer Equity LP, 7.5%, 10/15/2020 Frontier Oil Corp.: 6.875%, 11/15/2018 8.5%, 9/15/2016 Genesis Energy LP, 144A, 7.875%, 12/15/2018 Global Geophysical Services, Inc., 10.5%, 5/1/2017 Harvest Operations Corp., 144A, 6.875%, 10/1/2017 Holly Corp., 9.875%, 6/15/2017 Holly Energy Partners LP, 144A, 8.25%, 3/15/2018 Inergy LP, 144A, 7.0%, 10/1/2018 Linn Energy LLC: 144A, 7.75%, 2/1/2021 144A, 8.625%, 4/15/2020 11.75%, 5/15/2017 Mariner Energy, Inc., 7.5%, 4/15/2013 Newfield Exploration Co., 7.125%, 5/15/2018 Niska Gas Storage US LLC, 144A, 8.875%, 3/15/2018 OPTI Canada, Inc., 7.875%, 12/15/2014 Petrohawk Energy Corp.: 7.25%, 8/15/2018 7.875%, 6/1/2015 Plains Exploration & Production Co.: 7.0%, 3/15/2017 7.625%, 6/1/2018 8.625%, 10/15/2019 Quicksilver Resources, Inc., 11.75%, 1/1/2016 Range Resources Corp., 6.75%, 8/1/2020 Regency Energy Partners LP: 6.875%, 12/1/2018 9.375%, 6/1/2016 Sabine Pass LNG LP: 7.25%, 11/30/2013 7.5%, 11/30/2016 SandRidge Energy, Inc., 8.625%, 4/1/2015 (PIK) Southwestern Energy Co., 7.5%, 2/1/2018 Stone Energy Corp.: 6.75%, 12/15/2014 8.625%, 2/1/2017 Financials 20.3% Abengoa Finance SAU, 144A, 8.875%, 11/1/2017 Algoma Acquisition Corp., 144A, 9.875%, 6/15/2015 Ally Financial, Inc.: 144A, 6.25%, 12/1/2017 6.875%, 9/15/2011 7.25%, 3/2/2011 144A, 7.5%, 9/15/2020 144A, 8.0%, 3/15/2020 8.0%, 11/1/2031 8.3%, 2/12/2015 Anglo American Capital PLC, 144A, 9.375%, 4/8/2019 Antero Resources Finance Corp., 9.375%, 12/1/2017 Ashton Woods USA LLC, 144A, Step-up Coupon, 0% to 6/30/2012, 11.0% to 6/30/2015 AWAS Aviation Capital Ltd., 144A, 7.0%, 10/15/2016 Blue Acquisition Sub, Inc., 144A, 9.875%, 10/15/2018 Calpine Construction Finance Co., LP, 144A, 8.0%, 6/1/2016 Case New Holland, Inc.: 7.75%, 9/1/2013 144A, 7.875%, 12/1/2017 CIT Group, Inc.: 7.0%, 5/1/2013 7.0%, 5/1/2015 7.0%, 5/1/2017 Dunkin Finance Corp., 144A, 9.625%, 12/1/2018 DuPont Fabros Technology LP, (REIT), 8.5%, 12/15/2017 E*TRADE Financial Corp.: 7.375%, 9/15/2013 12.5%, 11/30/2017 (PIK) Express LLC, 8.75%, 3/1/2018 FCE Bank PLC, 9.375%, 1/17/2014 EUR Fibria Overseas Finance Ltd., 144A, 7.5%, 5/4/2020 Ford Motor Credit Co., LLC: 6.625%, 8/15/2017 8.125%, 1/15/2020 Fresenius US Finance II, Inc., 144A, 9.0%, 7/15/2015 GenOn Escrow Corp., 144A, 9.5%, 10/15/2018 Giraffe Acquisition Corp., 144A, 9.125%, 12/1/2018 Hellas Telecommunications Finance SCA, 144A, 8.985%, 7/15/2015 (PIK)* EUR 85 Hexion US Finance Corp., 8.875%, 2/1/2018 Inmarsat Finance PLC, 144A, 7.375%, 12/1/2017 International Lease Finance Corp.: 144A, 8.625%, 9/15/2015 144A, 8.75%, 3/15/2017 iPayment, Inc., 9.75%, 5/15/2014 Kinder Morgan Finance Co., ULC, 5.7%, 1/5/2016 National Money Mart Co., 10.375%, 12/15/2016 Navios Maritime Acquisition Corp., 144A, 8.625%, 11/1/2017 Nielsen Finance LLC: Step-up Coupon, 0% to 8/1/2011, 12.5% to 8/1/2016 144A, 7.75%, 10/15/2018 11.5%, 5/1/2016 NiSource Finance Corp., 6.125%, 3/1/2022 Nuveen Investments, Inc., 10.5%, 11/15/2015 OMEGA Healthcare Investors, Inc., 144A, (REIT), 6.75%, 10/15/2022 Pinafore LLC, 144A, 9.0%, 10/1/2018 Pinnacle Foods Finance LLC: 8.25%, 9/1/2017 9.25%, 4/1/2015 Rainbow National Services LLC, 144A, 10.375%, 9/1/2014 Reynolds Group Issuer, Inc.: 144A, 7.125%, 4/15/2019 144A, 7.75%, 10/15/2016 144A, 8.5%, 5/15/2018 144A, 9.0%, 4/15/2019 Roadhouse Financing, Inc., 144A, 10.75%, 10/15/2017 SLM Corp., 8.0%, 3/25/2020 Sprint Capital Corp., 8.375%, 3/15/2012 Susser Holdings LLC, 8.5%, 5/15/2016 Toys R Us Property Co. I LLC, 10.75%, 7/15/2017 Tropicana Entertainment LLC, 9.625%, 12/15/2014** UCI Holdco, Inc., 9.25%***, 12/15/2013 (PIK) Viking Acquisition, Inc., 144A, 9.25%, 11/1/2018 Virgin Media Finance PLC, Series 1, 9.5%, 8/15/2016 Virgin Media Secured Finance PLC, 6.5%, 1/15/2018 Wind Acquisition Finance SA: 144A, 7.25%, 2/15/2018 144A, 11.75%, 7/15/2017 Wind Acquisition Holdings Finance SA: 144A, 12.25%, 7/15/2017 (PIK) EUR 144A, 12.25%, 7/15/2017 (PIK) WMG Acquisition Corp., 9.5%, 6/15/2016 Health Care 9.9% Community Health Systems, Inc., 8.875%, 7/15/2015 DaVita, Inc.: 6.375%, 11/1/2018 6.625%, 11/1/2020 Hanger Orthopedic Group, Inc., 144A, 7.125%, 11/15/2018 HCA Holdings, Inc., 144A, 7.75%, 5/15/2021 HCA, Inc.: 7.875%, 2/15/2020 8.5%, 4/15/2019 9.125%, 11/15/2014 9.25%, 11/15/2016 9.625%, 11/15/2016 (PIK) 9.875%, 2/15/2017 IASIS Healthcare LLC, 8.75%, 6/15/2014 Mylan, Inc.: 144A, 7.625%, 7/15/2017 144A, 7.875%, 7/15/2020 The Cooper Companies, Inc., 7.125%, 2/15/2015 Valeant Pharmaceuticals International: 144A, 6.75%, 10/1/2017 144A, 7.0%, 10/1/2020 Vanguard Health Holding Co. II, LLC: 8.0%, 2/1/2018 144A, 8.0%, 2/1/2018 Warner Chilcott Co., LLC, 144A, 7.75%, 9/15/2018 Industrials 10.6% Accuride Corp., 144A, 9.5%, 8/1/2018 Actuant Corp., 6.875%, 6/15/2017 AMGH Merger Sub, Inc., 144A, 9.25%, 11/1/2018 ARAMARK Corp., 8.5%, 2/1/2015 ArvinMeritor, Inc.: 8.125%, 9/15/2015 10.625%, 3/15/2018 BE Aerospace, Inc.: 6.875%, 10/1/2020 8.5%, 7/1/2018 Belden, Inc.: 7.0%, 3/15/2017 9.25%, 6/15/2019 Bombardier, Inc., 144A, 7.75%, 3/15/2020 Bristow Group, Inc., 7.5%, 9/15/2017 Cenveo Corp.: 8.875%, 2/1/2018 144A, 10.5%, 8/15/2016 Clean Harbors, Inc., 7.625%, 8/15/2016 Congoleum Corp., 9.0%, 12/31/2017 (PIK) Corrections Corp. of America, 7.75%, 6/1/2017 Delta Air Lines, Inc., 144A, 9.5%, 9/15/2014 DynCorp International, Inc., 144A, 10.375%, 7/1/2017 Esterline Technologies Corp., 144A, 7.0%, 8/1/2020 FTI Consulting, Inc., 144A, 6.75%, 10/1/2020 Garda World Security Corp., 144A, 9.75%, 3/15/2017 Great Lakes Dredge & Dock Co., 7.75%, 12/15/2013 Interline Brands, Inc., 144A, 7.0%, 11/15/2018 K. Hovnanian Enterprises, Inc.: 8.875%, 4/1/2012 10.625%, 10/15/2016 Kansas City Southern de Mexico SA de CV: 7.375%, 6/1/2014 7.625%, 12/1/2013 8.0%, 2/1/2018 Kansas City Southern Railway Co., 8.0%, 6/1/2015 Navios Maritime Holdings, Inc., 9.5%, 12/15/2014 Oshkosh Corp.: 8.25%, 3/1/2017 8.5%, 3/1/2020 Owens Corning, Inc., 9.0%, 6/15/2019 Ply Gem Industries, Inc., 13.125%, 7/15/2014 RailAmerica, Inc., 9.25%, 7/1/2017 RBS Global & Rexnord Corp.: 8.5%, 5/1/2018 11.75%, 8/1/2016 Rearden G Holdings EINS GmbH, 144A, 7.875%, 3/30/2020 Sitel LLC, 144A, 11.5%, 4/1/2018 Spirit AeroSystems, Inc.: 144A, 6.75%, 12/15/2020 7.5%, 10/1/2017 SPX Corp., 144A, 6.875%, 9/1/2017 The Geo Group, Inc., 7.75%, 10/15/2017 Titan International, Inc., 144A, 7.875%, 10/1/2017 TransDigm, Inc., 7.75%, 7/15/2014 Triumph Group, Inc.: 8.0%, 11/15/2017 8.625%, 7/15/2018 Tutor Perini Corp., 144A, 7.625%, 11/1/2018 United Rentals North America, Inc.: 9.25%, 12/15/2019 10.875%, 6/15/2016 USG Corp., 144A, 9.75%, 8/1/2014 Information Technology 5.0% Alcatel-Lucent USA, Inc., 6.45%, 3/15/2029 Allen Systems Group, Inc., 144A, 10.5%, 11/15/2016 Amkor Technology, Inc., 7.375%, 5/1/2018 Aspect Software, Inc., 144A, 10.625%, 5/15/2017 Equinix, Inc., 8.125%, 3/1/2018 Fidelity National Information Services, Inc.: 144A, 7.625%, 7/15/2017 144A, 7.875%, 7/15/2020 First Data Corp., 144A, 8.875%, 8/15/2020 Freescale Semiconductor, Inc., 144A, 9.25%, 4/15/2018 InterXion Holding NV, 144A, 9.5%, 2/12/2017 EUR Jabil Circuit, Inc.: 5.625%, 12/15/2020 7.75%, 7/15/2016 L-3 Communications Corp.: 5.875%, 1/15/2015 Series B, 6.375%, 10/15/2015 MasTec, Inc., 7.625%, 2/1/2017 NXP BV, 3.039%***, 10/15/2013 SunGard Data Systems, Inc.: 144A, 7.375%, 11/15/2018 10.25%, 8/15/2015 10.625%, 5/15/2015 Unisys Corp., 144A, 12.75%, 10/15/2014 Vangent, Inc., 9.625%, 2/15/2015 Materials 14.2% Appleton Papers, Inc., 144A, 11.25%, 12/15/2015 Ashland, Inc., 9.125%, 6/1/2017 Ball Corp.: 7.125%, 9/1/2016 7.375%, 9/1/2019 Berry Plastics Corp.: 5.039%***, 2/15/2015 8.25%, 11/15/2015 9.5%, 5/15/2018 144A, 9.75%, 1/15/2021 Boise Paper Holdings LLC, 8.0%, 4/1/2020 BWAY Parent Co., Inc., 144A, 10.125%, 11/1/2015 (PIK) Celanese US Holdings LLC, 144A, 6.625%, 10/15/2018 Clearwater Paper Corp., 144A, 7.125%, 11/1/2018 Clondalkin Acquisition BV, 144A, 2.292%***, 12/15/2013 Compass Minerals International, Inc., 8.0%, 6/1/2019 CPG International I, Inc., 10.5%, 7/1/2013 Crown Americas LLC, 7.625%, 5/15/2017 Crown European Holdings SA, 144A, 7.125%, 8/15/2018 EUR Domtar Corp., 10.75%, 6/1/2017 Dow Chemical Co., 8.55%, 5/15/2019 Essar Steel Algoma, Inc., 144A, 9.375%, 3/15/2015 Exopack Holding Corp., 11.25%, 2/1/2014 FMG Resources (August 2006) Pty Ltd., 144A, 7.0%, 11/1/2015 GEO Specialty Chemicals, Inc.: 144A, 7.5%, 3/31/2015 (PIK) 10.0%, 3/31/2015 Georgia-Pacific LLC: 144A, 5.4%, 11/1/2020 144A, 7.125%, 1/15/2017 Graphic Packaging International, Inc.: 7.875%, 10/1/2018 9.5%, 6/15/2017 Greif, Inc., 7.75%, 8/1/2019 Hexcel Corp., 6.75%, 2/1/2015 Huntsman International LLC: 8.625%, 3/15/2020 144A, 8.625%, 3/15/2021 Koppers, Inc., 7.875%, 12/1/2019 Lumena Resources Corp., 144A, 12.0%, 10/27/2014 Lyondell Chemical Co., 144A, 8.0%, 11/1/2017 Millar Western Forest Products Ltd., 7.75%, 11/15/2013 Momentive Performance Materials, Inc.: 144A, 9.0%, 1/15/2021 144A, 9.5%, 1/15/2021 EUR NewMarket Corp., 7.125%, 12/15/2016 Novelis, Inc., 11.5%, 2/15/2015 OI European Group BV, 144A, 6.75%, 9/15/2020 EUR Owens-Brockway Glass Container, Inc., 7.375%, 5/15/2016 Radnor Holdings Corp., 11.0%, 3/15/2010** 2 Rain CII Carbon LLC, 144A, 8.0%, 12/1/2018 (b) Sealed Air Corp., 7.875%, 6/15/2017 Silgan Holdings, Inc., 7.25%, 8/15/2016 Solo Cup Co., 10.5%, 11/1/2013 Texas Industries, Inc., 144A, 9.25%, 8/15/2020 United States Steel Corp., 7.375%, 4/1/2020 Viskase Companies, Inc., 144A, 9.875%, 1/15/2018 Wolverine Tube, Inc., 15.0%, 3/31/2012 (PIK)** Telecommunication Services 11.7% CC Holdings GS V LLC, 144A, 7.75%, 5/1/2017 Cincinnati Bell, Inc.: 8.25%, 10/15/2017 8.375%, 10/15/2020 8.75%, 3/15/2018 Cricket Communications, Inc.: 144A, 7.75%, 10/15/2020 10.0%, 7/15/2015 (c) Crown Castle International Corp.: 7.125%, 11/1/2019 9.0%, 1/15/2015 Digicel Group Ltd., 144A, 10.5%, 4/15/2018 Digicel Ltd., 144A, 8.25%, 9/1/2017 ERC Ireland Preferred Equity Ltd., 144A, 8.05%***, 2/15/2017 (PIK) EUR Frontier Communications Corp.: 6.25%, 1/15/2013 7.875%, 4/15/2015 8.25%, 4/15/2017 8.5%, 4/15/2020 8.75%, 4/15/2022 Grupo Iusacell Celular SA de CV, 10.0%, 3/31/2012** Hughes Network Systems LLC, 9.5%, 4/15/2014 Intelsat Corp., 9.25%, 6/15/2016 Intelsat Jackson Holdings SA: 144A, 7.25%, 10/15/2020 11.25%, 6/15/2016 Intelsat Luxembourg SA, 11.5%, 2/4/2017 (PIK) Intelsat Subsidiary Holding Co. SA, 8.875%, 1/15/2015 iPCS, Inc., 2.412%***, 5/1/2013 MetroPCS Wireless, Inc.: 6.625%, 11/15/2020 7.875%, 9/1/2018 Nextel Communications, Inc., Series E, 6.875%, 10/31/2013 Qwest Communications International, Inc.: 144A, 7.125%, 4/1/2018 8.0%, 10/1/2015 Qwest Corp., 8.375%, 5/1/2016 SBA Telecommunications, Inc.: 8.0%, 8/15/2016 8.25%, 8/15/2019 Sprint Nextel Corp., 8.375%, 8/15/2017 (c) Telesat Canada, 11.0%, 11/1/2015 West Corp.: 144A, 7.875%, 1/15/2019 144A, 8.625%, 10/1/2018 Windstream Corp.: 7.0%, 3/15/2019 7.875%, 11/1/2017 8.125%, 9/1/2018 8.625%, 8/1/2016 Utilities 4.5% AES Corp.: 8.0%, 10/15/2017 8.0%, 6/1/2020 Calpine Corp.: 144A, 7.5%, 2/15/2021 144A, 7.875%, 7/31/2020 Edison Mission Energy, 7.0%, 5/15/2017 Ferrellgas LP, 144A, 6.5%, 5/1/2021 Florida Gas Transmission Co., 144A, 7.9%, 5/15/2019 IPALCO Enterprises, Inc., 144A, 7.25%, 4/1/2016 Mirant Americas Generation LLC, 8.3%, 5/1/2011 Mirant North America LLC, 7.375%, 12/31/2013 NRG Energy, Inc.: 7.25%, 2/1/2014 7.375%, 2/1/2016 7.375%, 1/15/2017 144A, 8.25%, 9/1/2020 NV Energy, Inc., 8.625%, 3/15/2014 RRI Energy, Inc., 7.875%, 6/15/2017 Suburban Propane Partners LP, 7.375%, 3/15/2020 Total Corporate Bonds (Cost $65,809,675) Commercial Mortgage-Backed Security 0.4% Citigroup Commercial Mortgage Trust, "AMP3", Series 2006-C5, 144A, 5.501%, 10/15/2049 (Cost $279,152) Government & Agency Obligations 11.9% Other Government Related (d) 0.3% Pemex Project Funding Master Trust, 5.75%, 3/1/2018 Sovereign Bonds 11.6% Democratic Socialist Republic of Sri Lanka, 144A, 7.4%, 1/22/2015 Federative Republic of Brazil: 8.875%, 10/14/2019 12.5%, 1/5/2016 BRL Republic of Argentina, 5.83%, 12/31/2033 ARS Republic of El Salvador, 144A, 7.65%, 6/15/2035 Republic of Ghana, 144A, 8.5%, 10/4/2017 Republic of Lithuania: 144A, 5.125%, 9/14/2017 144A, 7.375%, 2/11/2020 Republic of Panama, 9.375%, 1/16/2023 Republic of Peru, 7.35%, 7/21/2025 Republic of Poland, 6.375%, 7/15/2019 Republic of Uruguay: 7.625%, 3/21/2036 9.25%, 5/17/2017 Republic of Venezuela, 9.25%, 9/15/2027 Russian Federation: 144A, 5.0%, 4/29/2020 REG S, 7.5%, 3/31/2030 Socialist Republic of Vietnam, 144A, 6.875%, 1/15/2016 Total Government & Agency Obligations (Cost $6,981,830) Loan Participations and Assignments 11.4% Senior Loans*** 10.8% Big West Oil LLC, Term Loan, 12.0%, 7/23/2015 Buffets, Inc.: Letter of Credit, First Lien, 7.539%, 4/22/2015 Term Loan B, 12.0%, 4/21/2015 Burger King Corp., Term Loan B, 6.25%, 10/19/2016 Charter Communications Operating LLC: Replacement Term Loan, 2.26%, 3/6/2014 Term Loan, 3.54%, 9/6/2016 New Term Loan, 7.25%, 3/6/2014 Dunkin Brands, Inc., Term Loan B, LIBOR plus 4.25%, 11/18/2017 Hawker Beechcraft Acquisition Co., LLC: Term Loan, 2.256%, 3/26/2014 Letter of Credit, 2.289%, 3/26/2014 IASIS Healthcare LLC, Term Loan, 5.538%, 6/13/2014 (PIK) Kabel Deutschland GmbH, Term Loan, 8.272%, 11/19/2014 (PIK) EUR Momentive Specialty Chemicals, Inc.: Term Loan C1, 2.563%, 5/6/2013 Term Loan C2, 2.563%, 5/6/2013 NBTY, Inc., Term Loan B, 6.25%, 10/2/2017 Nuveen Investments, Inc., First Lien, Term Loan, 3.289%, 11/13/2014 OSI Restaurant Partners LLC: Term Loan, 2.625%, 6/14/2013 Term Loan B, 2.625%, 6/14/2014 Pinafore LLC, Term Loan B, 6.75%, 9/29/2016 Telesat Canada: Term Loan I, 3.26%, 10/31/2014 Term Loan II, 3.26%, 10/31/2014 Tribune Co., Term Loan B, LIBOR plus 3.0%, 6/4/2014** US Foodservice, Inc., Term Loan B, 2.76%, 7/3/2014 VML US Finance LLC: Delayed Draw Term Loan B, 4.8%, 5/25/2012 Term Loan B, 4.8%, 5/27/2013 Warner Chilcott Co., LLC: Term Loan A, 6.0%, 10/30/2014 Term Loan B2, 6.25%, 4/30/2015 Warner Chilcott Corp.: Term Loan, 6.25%, 4/30/2015 Term Loan B1, 6.25%, 4/30/2015 Sovereign Loans 0.6% BOM Capital PLC, 144A, 6.699%, 3/11/2015 Total Loan Participations and Assignments (Cost $7,225,173) Preferred Securities 1.3% Financials 1.1% Citigroup Capital XXI, 8.3%, 12/21/2057 Materials 0.2% Hercules, Inc., 6.5%, 6/30/2029 Total Preferred Securities (Cost $776,764) Units Value ($) Other Investments 0.0% Consumer Discretionary AOT Bedding Super Holdings LLC* (Cost $4,000) 4 Shares Value ($) Common Stocks 0.0% Consumer Discretionary 0.0% Buffets Restaurants Holdings, Inc.* Dex One Corp.* SuperMedia, Inc.* Trump Entertainment Resorts, Inc.* 8 Vertis Holdings, Inc.* 0 Industrials 0.0% Quad Graphics, Inc.* 84 Materials 0.0% GEO Specialty Chemicals, Inc.* Total Common Stocks (Cost $391,663) Preferred Stock 0.0% Ally Financial, Inc. Series G, 144A, 7.0% (Cost $22,687) 25 Warrants 0.0% Consumer Discretionary 0.0% Reader's Digest Association, Inc., Expiration Date 2/19/2014* 5 Materials 0.0% Hercules Trust II, Expiration Date 3/31/2029* 95 Total Warrants (Cost $20,981) Securities Lending Collateral 0.6% Daily Assets Fund Institutional, 0.21% (e) (f) (Cost $369,405) Cash Equivalents 4.7% Central Cash Management Fund, 0.21% (e) (Cost $3,008,085) % of Net Assets Value ($) Total Investment Portfolio (Cost $84,889,415)+ Other Assets and Liabilities, Net Notes Payable ) ) Net Assets * Non-income producing security. ** Non-income producing security. Issuer has defaulted on the payment of principal or interest or has filed for bankruptcy. The following table represents bonds and senior loans that are in default: Securities Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) CanWest MediaWorks LP % 8/1/2015 USD Fontainebleau Las Vegas Holdings LLC % 6/15/2015 USD Grupo Iusacell Celular SA de CV % 3/31/2012 USD Radnor Holdings Corp. % 3/15/2010 USD 2 Tribune Co. LIBOR plus 3.0% 6/4/2014 USD Tropicana Entertainment LLC % 12/15/2014 USD Vertis, Inc. % 4/1/2014 USD Wolverine Tube, Inc. % 3/31/2012 USD Young Broadcasting, Inc. % 1/15/2014 USD 3 *** These securities are shown at their current rate as of November 30, 2010. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. +The cost for federal income tax purposes was $85,134,568. At November 30, 2010, net unrealized appreciation for all securities based on tax cost was $2,619,974 consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $4,473,661 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,853,687. (a) Principal amount stated in US dollars unless otherwise noted. (b) When-issued security. (c) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at November 30, 2010 amounted to $351,285, which is 0.5% of net assets. (d) Government-backed debt issued by financial companies or government sponsored enterprises. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (f) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. LIBOR:London InterBank Offered Rate PIK: Denotes that all or a portion of the income is paid in-kind. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, US persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust At November 30, 2010, open credit default swap contracts purchased were as follows: Effective/ Expiration Dates Notional Amount ($) Fixed Cash Flows Paid Underlying Debt Obligation Value ($) Upfront Payments Paid ($) Unrealized Depreciation ($) 9/20/2010 12/20/2015 1 % Markit CDX.NA.HY — At November 30, 2010, open credit default swap contracts sold were as follows: Effective/ Expiration Date Notional Amount ($) (g) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (h) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 6/21/2010 9/20/2013 2 % Ford Motor Co., 6.5%, 8/1/2018, B ) 6/21/2010 9/20/2015 3 % Ford Motor Co., 6.5%, 8/1/2018, B ) Total unrealized appreciation (g) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation. (h) The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. Counterparties: 1JPMorgan Chase Securities, Inc. 2The Goldman Sachs & Co. 3Bank of America As of November 30, 2010, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty EUR USD 12/20/2010 Citigroup, Inc. Currency Abbreviations ARS Argentine Peso BRL Brazilian Real EUR Euro USD United States Dollar For information on the Fund's policy and additional disclosures regarding credit default swap contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (i) Corporate Bonds $
